Citation Nr: 1815149	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for blocked artery of the left leg, to include as secondary to lipoma excision of the left thigh. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 





INTRODUCTION

The Veteran served in the United States Army from May 1975 to October 1975 and from October 1976 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

This case was remanded to the Agency of Original Jurisdiction (AOJ) in January 2012 for the Veteran to receive a VA examination for left leg blocked artery. Specifically; the Board directed the VA examiner to determine if the Veteran's left leg blocked artery was secondary to his lipoma excision of his left thigh.  The Veteran received a VA examination in May 2012.  

In May 2016, the Board remanded the case as the Board determined the May 2012 VA examination was inadequate because the VA examiner failed to address the aggravation prong of a secondary service connection claim.  The Veteran then received a VA examination in September 2016.  The Board found the September 2016 VA examination was inadequate as the VA examiner again did not address the aggravation prong of secondary service connection.  Accordingly, Board remanded the case for an addendum opinion in August 2017.  The VA examiner provided an addendum opinion in August 2017, which addressed aggravation.  Therefore, the Board concludes there was substantial compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's left leg blocked artery is not due to any incident of his active duty service nor was it caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

The Veteran's left leg blocked artery was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board notes the Veteran's service treatment records (STRs) document his complaints of a mass in his thigh that was eventually removed.  In May 2007, the Veteran was diagnosed with a left leg blocked artery.

The Veteran received a VA examination where the VA examiner noted the Veteran had peripheral vascular disease with claudication in the left leg (PVD).  The VA examiner determined that the Veteran's PVD was not related to his left leg lipoma excision.  The VA examiner noted the Veteran first experienced atypical left thigh claudication symptoms in 2007, which was a significant amount of time after his lipoma excision.  Furthermore, the VA examiner noted that in May 2007, a vascular surgeon stated that the claudication was atypical and recommended the Veteran stop smoking and begin an exercise program.  The VA examiner noted that tobacco use is the single most modifiable cause of PVD and smokers have up to a 10-fold increase in relative risk for PVD.  The Veteran had a 32 year history of smoking before he stopped.  Additionally, the Veteran had a history of hypertension which is another risk factor for PVD.

In September 2016, the Veteran received another VA examination.  The VA examiner noted that a lipoma is a superficial subcutaneous benign soft-tissue fatty tumor.  The VA examiner explained that when the Veteran had superficial surgery to remove the lipoma, that surgery did not involve deep tissue of the thigh where arteries are located.  The VA examiner noted the Veteran's blocked artery was located in the pelvic region which is above where the Veteran's surgery occurred.  The VA examiner noted the Veteran's PVD was mostly likely due to his long history of smoking, age, or hypertension.

In August 2017, the VA examiner submitted an addendum opinion.  The VA examiner noted again that the Veteran's lipoma was a superficial, common, benign, soft tissue neoplasm that was not related to his arteries or veins.  Similarly, the VA examiner noted the Veteran's surgery occurred in a different location than the blocked artery.  The VA examiner opined the May 2012 examiner included information about the Veteran's lipoma because the May 2012 VA examination was a general medical examination, and the lipoma issue was brought up by the Veteran.  Ultimately, the VA examiner opined the Veteran's lipoma was not aggravated by the Veteran's PVD beyond its normal progression.  The Veteran's PVD worsening was due to the normal progression of the symptoms over time.

The Board considers the evidence of record and finds service connection is not warranted.  The Board considers the Veteran's lay contentions that his blocked artery was due to his lipoma excision; however, the more probative medical evidence is against the claim.  Although the Veteran is competent to report observable symptoms, he does not have the training, experience, or skills needed to provide a probative etiology opinion.  Further, his lay assertion has been investigated by competent medical professionals and found not supportable.  While the Board considers the Veteran's lay statements, the VA opinions provided probative evidence against the Veteran's claim.  The VA examiners noted that the Veteran's lipoma excision was in a different location than his blocked artery.  Furthermore, the VA examiners noted that Veteran's blocked artery was most likely due to his smoking history, hypertension, or age.  The August 2017 VA examiner also noted the Veteran's PVD was not aggravated by his lipoma as the worsening was due to the normal progression of symptoms.  Therefore, the Board finds the preponderance of evidence is against the Veteran's claim and secondary service connection is denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board also finds direct service connection is also not warranted.  The Board acknowledges the Veteran experienced a lipoma excision in service but no symptoms or treatment for PVD, nor has he so asserted.  Thus, there is no nexus to connect the Veteran's in-service incident to his current disability.  


ORDER

Service connection for blocked left leg artery is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


